IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 47014 & 47015

 STATE OF IDAHO,                                )
                                                )    Filed: April 28, 2020
        Plaintiff-Respondent,                   )
                                                )    Karel A. Lehrman, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 THOMAS CHANDLER SORENSEN,                      )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Stevan H. Thompson, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum period
       of confinement of two years, for felony eluding a police officer, affirmed; judgment
       of conviction and concurrent unified sentences of five years, with minimum periods
       of confinement of two years, for two counts of felony violation of a no-contact
       order, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       In Docket No. 47014, Thomas Chandler Sorensen appeals from his judgment of conviction
and unified sentence of five years, with a minimum period of confinement of two years, for felony
eluding a police officer. In Docket No. 47015, Sorensen appeals from his judgment of conviction
and concurrent, unified sentences of five years, with minimum periods of confinement of two
years, for two counts of felony violation of a no-contact order. Specifically, Sorensen argues that
the district court erred in denying his motion to suppress in Docket No. 47014 and that he received
excessive sentences in both cases. We affirm.
                                                I.

                                                1
                      FACTUAL AND PROCEDURAL BACKGROUND
        Early one morning, an officer observed Sorensen driving a vehicle with a broken
passenger-side taillight lens. Although the exposed bulb had been spray painted red, the taillight
still emitted some white light. Believing this to be a violation of I.C. § 49-910(3), the officer began
following Sorensen’s vehicle. The officer then noticed that the license plate sticker indicated the
vehicle’s registration had expired. After dispatch confirmed the expired registration, the officer
activated his emergency lights and stopped Sorensen.
       During the stop, Sorensen admitted that his driving privileges were suspended. The officer
then tried to verify whether Sorensen’s passenger had a valid license to see if she could drive the
vehicle once Sorensen had been issued a citation. Sorensen’s passenger was not carrying her
driver’s license, and the name and date of birth she gave the officer did not match anyone in law
enforcement databases. However, another officer who had responded to the scene recognized
Sorensen’s passenger as the protected person in an active no-contact order against Sorensen. When
officers asked Sorensen to exit his vehicle, he refused and then drove away as officers attempted
to remove him. As he sped from the scene, Sorensen ran over an officer’s foot. The ensuing chase
ended when Sorensen’s vehicle experienced a mechanical failure.
       The State charged Sorensen in Docket No. 47014 with felony eluding a police officer,
aggravated battery on an officer, resisting arrest, driving without privileges, failure to provide
proof of insurance, and four counts of violating a no-contact order. After contacting the female
passenger from jail on multiple occasions, Sorensen was charged with four additional counts of
violating a no-contact order in Docket No. 47015. Sorensen moved to suppress the evidence
obtained pursuant to the traffic stop, arguing the stop was not supported by reasonable suspicion
and was unlawfully extended. The district court denied Sorensen’s motion.
       Subsequently, Sorensen pled guilty to felony eluding a police officer in Docket No. 47014
and two counts of violating a no-contact order in Docket No. 47015, reserving his right to appeal
the denial of his motion to suppress. In exchange for Sorensen’s pleas, the State agreed to dismiss
the other charges. The district court sentenced Sorensen to a unified term of five years, with a
minimum period of confinement of two years, for each of the three charges. The district court
ordered the sentences for the two counts of violating a no-contact order to run concurrently with
each other, but consecutively to the sentence for eluding a police officer. Sorensen appeals,


                                                  2
arguing the district court erred in denying his motion to suppress in Docket No. 47014 and that the
district court imposed excessive sentences in Docket Nos. 47014 and 47015.
                                                   II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       An appellate review of a sentence is based on an abuse of discretion standard. State v.
Burdett, 134 Idaho 271, 276, 1 P.3d 299, 304 (Ct. App. 2000).
                                                   III.
                                           ANALYSIS
       In these consolidated appeals, Sorensen argues the district court erred in denying his
motion to suppress and by imposing excessive sentences. The State responds the district court
correctly concluded that the officer had reasonable suspicion to stop Sorensen for traffic offenses
and that he has failed to show his sentences constitute an abuse of discretion. We hold that
Sorensen has failed to show the district court erred in denying his motion to suppress or in
imposing his sentences.
A.     Motion to Suppress
       Mindful that the district court found the officer’s testimony about his reasons for stopping
Sorensen to be credible, Sorensen asserts that the officer lacked reasonable suspicion to conduct a
traffic stop. Sorensen has failed to show error.
        A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the Fourth
Amendment, an officer may stop a vehicle to investigate possible criminal behavior if there is a


                                                    3
reasonable and articulable suspicion that the vehicle is being driven contrary to traffic laws. United
States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208, 953 P.2d 645,
648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon the totality of
the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483, 988 P.2d 700, 709
(Ct. App. 1999). The reasonable suspicion standard requires less than probable cause but more
than mere speculation or instinct on the part of the officer. Id. An officer may draw reasonable
inferences from the facts in his or her possession, and those inferences may be drawn from the
officer’s experience and law enforcement training. State v. Montague, 114 Idaho 319, 321, 756
P.2d 1083, 1085 (Ct. App. 1988).
       The district court determined that the officer had reasonable suspicion to stop Sorensen for
having an improper taillight and driving a vehicle with an expired registration. In support of the
first justification, the district court found that the officer saw some white light coming from
Sorensen’s broken taillight.      Driving with a taillight emitting any white light violates
I.C. § 49-910(3). See State v. Patterson, 140 Idaho 612, 615, 97 P.3d 479, 482 (Ct. App. 2004).
Sorensen contends the district court’s factual finding lacks substantial evidentiary support because
video taken by the officer’s dashcam shows that Sorensen’s broken taillight emitted a different
shade of red light, not white light. We disagree.
       Even if Sorensen’s broken taillight appeared to be emitting red light on the dashcam video,
the resulting conflict in the evidence relevant to the color of Sorensen’s taillight would not
necessarily deprive the district court’s factual findings of substantial evidentiary support. A
finding may have substantial evidentiary support despite the existence of conflicting evidence.
State v. Thompson, 130 Idaho 819, 821, 948 P.2d 174, 176 (Ct. App. 1997) (noting that the trial
court’s findings based on substantial, although conflicting, evidence will not be disturbed on
appeal). The critical question is whether there was sufficient relevant evidence that a reasonable
mind could accept as adequate to support the district court’s finding. See State v. Mullins, 164
Idaho 493, 497, 432 P.3d 42, 46 (2018). The officer’s testimony, which the district court found
credible, was that Sorensen’s broken taillight was emitting some white light. That is sufficient




                                                  4
evidence to support the district court’s factual finding related to the taillight’s color. Consequently,
Sorensen has failed to show that the district court erred in denying his motion to suppress.1
B.     Sentencing
       Sorensen argues that the district court imposed excessive sentences in both Docket No.
47014 and Docket No. 47015 because the district court failed to give proper weight to certain
mitigating factors--specifically, his past performance on probation and retained jurisdiction,
mental condition, and treatment prospects. We hold that Sorensen has failed to establish that his
sentences are an abuse of discretion.
       Where a sentence is not illegal, the appellant has the burden to show that it is unreasonable
and, thus, a clear abuse of discretion. State v. Brown, 121 Idaho 385, 393, 825 P.2d 482, 490
(1992). A sentence may represent such an abuse of discretion if it is shown to be unreasonable
upon the facts of the case. State v. Nice, 103 Idaho 89, 90, 645 P.2d 323, 324 (1982). A sentence
of confinement is reasonable if it appears at the time of sentencing that confinement is necessary
to accomplish the primary objective of protecting society and to achieve any or all of the related
goals of deterrence, rehabilitation, or retribution applicable to a given case. State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Where an appellant contends that the
sentencing court imposed an excessively harsh sentence, we conduct an independent review of the
record, having regard for the nature of the offense, the character of the offender, and the protection
of the public interest. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having
reviewed the record in the two cases, we cannot say that Sorensen’s sentences in either Docket
No. 47014 or Docket No. 47015 are an abuse of discretion.




1
         Because we affirm the denial of Sorensen’s motion to suppress on the basis of his broken
taillight, it is unnecessary to consider the district court’s alternative finding that the stop was also
justified based on an expired registration. See State v. Goodwin, 131 Idaho 364, 366, 956 P.2d
1311, 1313 (Ct. App. 1998).

                                                   5
                                                 IV.
                                          CONCLUSION
       The officer had reasonable suspicion to stop Sorensen for driving with a taillight emitting
some white light, a violation of I.C. § 49-910(3). Thus, Sorensen has failed to show that the district
court erred in denying his motion to suppress. Additionally, Sorensen has failed to show that the
district court abused its sentencing discretion. Consequently, Sorensen’s judgments of conviction
and sentences are affirmed.
       Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                  6